DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 12/22/2020.  Claims 1-15 are amended, claim 16 is new, and claims 1-16 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106371200 to Li et al. (hereinafter Li).
Regarding claim 1, Li discloses a telescope system (Figure 1) comprising an entrance aperture (‘the entrance pupil of the optical system on the main reflector”) for allowing light to pass into the telescope system at an entrance side of the telescope system (Fig. 1); an exit aperture (“the exit pupil at plane scan mirror”) for allowing the light to pass out of the telescope system at an exit side of the telescope system (Fig. 1); optical components (mirrors 1, 2, 4, Fig. 1) configured to shape and guide the light along an optical path inside the telescope system between and through the respective entrance aperture and the exit aperture apertures (fropm the main reflector to the scan mirror, Fig. 1), wherein a first part of the optical path is determined by a first subset of the optical components forming a first telescope stage of the telescope system (“a broad-band large view field large calibre axis three-mirror afocal optical system” composed of mirrors 1, 2, 4, Fig. 1), wherein a second part of the optical path is determined by a second subset of the optical components (“ideal lens group 6, making it an ideal imaging in a desired image plane 7”) forming a second telescope stage of the telescope system (Fig. 1), wherein the telescope system has an aperture stop (“a planar scanning mirror is set at the system exit pupil”, Fig. 1; abstract) determined by a minimum opening limiting light passing between and through the entrance and exit apertures of the telescope system via the optical components along the optical path (Fig. 1); and a steering mirror (scan mirror 5, Fig. 1) arranged in a part of the optical path between the first telescope stage and the second telescope stage and configured to controllably rotate over a rotation angle for controlling a view angle of the telescope system from the entrance aperture (Fig. 1, abstract & claim 1), wherein the steering mirror is disposed at an intermediate pupil of the telescope system (“parallel light to exit the exit pupil at plane scan mirror 5, the aperture diaphragm of the afocal optical system on the main reflector 1”), at which position an image of the aperture stop is formed by one or more of the optical components there between (Fig. 1).
Regarding claim 2, Li discloses the first subset of the optical components of the first telescope stage comprises a first set of curved mirrors (mirrors 1, 2, 4, Fig. 4), wherein the first set of curved mirrors comprise comprises at least one convex mirror having a negative focal length (mirror 2, Fig. 1), wherein a sum of inverse focal lengths of the first set of curved mirrors is zero (“a broad-band large view field large calibre axis three-mirror afocal optical system, comprising a main reflector, a secondary reflector, a third reflector”).  
The inverse focal lengths, or optical powers, of the curved mirrors summing to zero is the definition of an “afocal” optical system.
Regarding claim 9, Li discloses the aperture stop of the telescope system is determined by its the exit aperture, wherein the second telescope stage is configured to image the exit aperture at the steering mirror (“a planar scanning mirror is set at the system exit pupil”, Fig. 1; abstract).
Regarding claim 10, Li discloses a center of the intermediate pupil (Pi) coincides with a rotational axis (Rm) of the steering mirror (beam covers mirror and thus a rotational axis symmetrical about the aperture as shown in Fig. 1).
Regarding claim 11, Li discloses a center of the intermediate pupil coincides with a front reflection surface the steering mirror (“parallel light to exit the exit pupil at plane scan mirror 5, the aperture diaphragm of the afocal optical system on the main reflector 1”, Fig. 1).
Regarding claim 12, Li discloses the steering mirror is configured to provide incidence and reflection angles less than forty degrees (Fig. 1).  This claim does not define the angular measurement of “less than forty degrees” relative to any particular point, vector, or plane.
Regarding claim 13, Li discloses the steering mirror is configured to allow a rotation angle over a limited range less than plus-minus three degrees (scan mirror 5, Fig. 1).  A planar scan mirror necessarily rotates and as it rotates, the mirror necessarily rotates over a range of less than 3 degrees as any rotation is quantifiable as less than 3 degrees.

Allowable Subject Matter
Claim 15 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination with other references, neither teaches nor suggests the claimed telescope system in combination with an interferometer, a reference mass disposed at a virtual entrance pupil. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3-8, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872